Exhibit 10.61

 

December 7, 2015

 

Westbury FCR, Inc.

824 Fifth Avenue South #106

Naples, Florida 34102

 

Gentlemen:

 

Reference is made to that certain Promissory Note, dated October 9, 2015 (the
“Note”), issued by BioRestorative Therapies, Inc. (the “Company”) to Westbury
FCR, Inc. (the “Lender”) in the principal amount of $150,000 (the “Principal
Amount”). The Note provides that the Principal Amount is payable on December 9,
2015 (the “Maturity Date”). The payment of the Note is secured by the grant by
the Company, pursuant to a Security Agreement, dated October 9, 2015, between
the Lender and the Company (the “Security Agreement”) of a security interest in
a certain patent issued to the Company.

 

The Lender agrees that the Company has performed all of its obligations under
the Note, and the Lender hereby waives any and all defaults by the Company under
the Note. The parties agree that the Note is hereby amended such that the
Maturity Date for the payment of the Principal Amount shall be extended to March
9, 2016. Interest at the rate of 10% per annum on the Principal Amount shall
continue to be payable as provided for in the Note.

 

In consideration of the foregoing, the Company hereby agrees that the exercise
prices of the warrants dated December 31, 2013, February 20, 2015 and May 27,
2015 held by the Lender’s affiliate, Westbury (Bermuda) Ltd., for the purchase
of an aggregate of 239,182 shares of common stock (collectively, the “Warrants”)
are reduced to $4.00 per share, subject to adjustment as provided for in the
respective Warrants.

 

The Note may only be amended further by a writing executed by the Company and
the Lender. Except as modified herein, the Note shall continue in full force and
effect in accordance with its terms.

 

The Warrants may only be amended further by a writing executed by the Company
and Westbury (Bermuda) Ltd. Except as modified herein, the Warrants shall
continue in full force and effect in accordance with their respective terms.

 

The Security Agreement shall continue in full force and effect in accordance
with its terms with respect to the Note, as amended.

 

This letter may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

 

This letter shall be governed by, and construed in accordance with, the laws of
the State of New York, excluding choice of law principles thereof.

 

Very truly yours,

 

BIORESTORATIVE THERAPIES, INC.

 

By:  _____________________________

Name: Mark Weinreb

Title: Chief Executive Officer

 

Agreed:

 

WESTBURY FCR, INC.

 



By:     Name:       Title:    



 



 

 

 

